Citation Nr: 1610177	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-50 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for disability of the digestive system, to include gastrointestinal (GI) condition and achalasia as secondary to GI-condition treatment.

2.  Entitlement to service connection for disability of the digestive system, to include GI condition and achalasia as secondary to GI-condition treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran has certified active duty for training (ACDUTRA) service from September 1989 to March 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was previously before the Board in June 2013, when it was remanded to provide the Veteran with a hearing as requested in her December 2009 VA Form 9.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  The transcript of this hearing is associated with the claims file and the appeal has now returned to the Board for further appellate action.

The issue of entitlement to service connection for disability of the digestive system, to include GI condition and achalasia as secondary to GI-condition treatment, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1993 RO decision, service connection for stomach or esophagus disorder (now classified as disability of the digestive system) was denied.

2.  New evidence received since the August 1993 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for disability of the digestive system.  


CONCLUSIONS OF LAW

1. The August 1993 RO decision denying service connection for stomach or esophagus disorder (now classified as disability of the digestive system) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).   

2. New and material evidence has been received since the RO's August 1993 decision, and the claim of service connection for disability of the digestive system is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for entitlement to service connection for disability of the digestive system was initially addressed in an August 1993 rating decision.  The RO found no medical evidence of the Veteran's current disability during active duty for training and therefore denied the Veteran's digestive-system disability claim in an August 1993 rating decision.  The Veteran did not appeal the denial of the claim, and the August 1993 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened the evidence is presumed to be credible.  Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The evidence received since the August 1993 rating decision includes private medical records relating to a 1999 surgery at the University of Washington Medical Center and the Veteran's testimony from the August 2014 hearing before the Board.  The 1999 private medical records diagnose the Veteran with achalasia.  In her August 2014 testimony, the Veteran reports that she was in service when she first experienced the symptoms that were later diagnosed as achalasia; she also states those symptoms have been continuous since service.

This evidence regarding the timing of the Veteran's in-service injury is new because it postdates August 1993 and therefore was not previously considered.  It is material because it relates to the unestablished in-service injury element by linking the Veteran's achalasia symptoms to her ACDUTRA period.  Thus, new and material evidence has been received and reopening the claim for entitlement to service connection for digestive-system disability is granted

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.


ORDER

A reopening of the claim for entitlement to service connection for disability of the digestive system is granted.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to obtain relevant records and provide the Veteran with an additional VA medical examination.  The Veteran alleges that her current disability originated while in service and has continued to the present; alternatively, the Veteran alleges her disability is secondary to medication she received while in service.   

First, remand is necessary to obtain in-service hospital treatment records.  The Veteran testified at the August 2014 hearing that she was hospitalized while on active duty for training because of her condition.  This is confirmed in a June 1990 medical record, which states that the Veteran has a 7-month history of daily chronic vomiting and that she was previously hospitalized for this condition at Fort Dix, New Jersey.  An August 1991 medical record states that the Veteran was hospitalized in January 1990 for chronic nausea and vomiting.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, VA must attempt to obtain those reports.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the AOJ must attempt to acquire these records on remand.

In addition, remand is necessary to provide the Veteran with an adequate VA examination.  The December 2008 VA examination addresses only the Veteran's claim that her current disability was secondary to medication (Indocin) prescribed in service.  The VA medical examination does not address the Veteran's claims that she developed a digestive-system disability in service or that she has experienced symptoms of her  digestive-system disability since service.  Once VA has provided a VA medical examination, it is required to provide an adequate one, regardless of whether VA was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary to obtain a medical opinion discussing service connection on a direct basis and addressing the Veteran's allegations of a chronic digestive-system disability since service.

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary efforts to obtain service treatment records pertaining to the Veteran's reported in-service hospitalization for nausea and vomiting during the Veteran's service (September 1989 to March 1990), to include contacting the National Personnel Records Center (NPRC) and requesting all records of inpatient hospitalization from the hospital in Fort Dix, New Jersey. 

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If the AOJ determines that such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file. 

2.  After completing the above, schedule the Veteran for a VA medical examination.  The examiner should make specific findings regarding all chronic digestive-system conditions that have been present since September 1989, to include whether the Veteran experiences GI conditions and achalasia.
Then, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed disabilities of the digestive system were incurred or aggravated by the Veteran's active duty service, to include as secondary to treatment received in service (such as in-service prescription of Indocin).    

The examiner should also address the Veteran's contention that she has experienced symptoms of digestive-system disability, to include achalasia, since service.

The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


